Citation Nr: 0201554	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  00-02 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
July 1969.  

Service connection a back disorder was previously denied by 
the Board of Veterans' Appeals (hereinafter Board) in a 
decision of December 1987, on the basis that the veteran's 
preexisting back disorder had not been aggravated by service.  
In a decision dated in May 1994, the Board found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a back disorder.  

This current matter came before the Board on appeal from a 
rating action of September 1999, by the Montgomery, Alabama 
Regional Office (RO), which denied the veteran's claim for 
service connection for a back disorder.  The notice of 
disagreement with that determination was received in December 
1999.  The statement of the case was issued in December 1999.  
The substantive appeal was received in February 2000.  
Following the receipt of additional medical records, a 
supplemental statement of the case was issued in June 2001.  

On August 14, 2001, the veteran appeared and offered 
testimony at a hearing before the undersigned member of the 
Board, sitting at Montgomery, Alabama.  A transcript of the 
hearing is of record.  Submitted at the hearing were VA 
medical records dated from February 1999 to July 2000, which 
were accompanied by a waiver of prior consideration by the 
RO.  The appeal was received at the Board later in August 
2001.  

In its September 1999 rating action the RO denied the claim 
on the merits without considering whether new and material 
evidence had been submitted.  However, the Board must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  The Board must address the 
question of new and material evidence in the first instance 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  The veteran is not prejudiced by the Board's 
consideration of this question in the first instance.  See 
Jackson v. Principi, 265 F.3d 1366 (2001).

The Board notes that the September 1999 rating decision also 
denied service connection for respiratory impairment, 
restrictive lung disease secondary to exposure to herbicides.  
Further, the veteran's December 1999 notice of disagreement 
addressed this issue, and it was listed on the December 1999 
statement of the case.  However, on his February 2000 VA Form 
9, Appeal to the Board, the veteran specifically stated that 
he was only appealing the back disorder claim.  Consequently, 
this is the only issue over which the Board currently has 
jurisdiction.  38 C.F.R. §§ 20.200, 20.202 (2001).  


FINDINGS OF FACT

1.  In a final decision dated in May 1994, the Board found 
that new and material evidence had not been submitted to 
warrant reopening the veteran's claim of entitlement to 
service connection for a back disorder.  

2.  The evidence submitted since the May 1994 Board decision, 
which includes VA treatment records and hearing testimony is 
either cumulative of evidence previously considered, or not 
so probative that it need be considered in order to fairly 
decide the claim.


CONCLUSION OF LAW

Evidence received since the May 1994 decision of the Board, 
which denied the veteran's attempt to reopen his claim of 
service connection for a back disorder, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5103A, 5108, 7104 (West 1991 & Supp. 2001), Pub. L. No. 
106-475, § 4,114 Stat. 2096, 2097-98 (2000); 38 C.F.R. 
§ 3.156(a), 20.1100, 20.1105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  However, 
service connection for a congenital disability may be awarded 
if the disability is aggravated during active service.  
VAOPGCPRECOP 82-90 (O.G.C. Prec. 82-90).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2000).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  
Because the issue in this case did not arise from an original 
claim, but rather came from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This legislation 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  

The provisions of 38 U.S.C.A. § 5103(a) (West Supp. 2001) 
provide that upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of that notice, the Secretary shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  The provisions 
of 38 U.S.C.A. § 5103(b)(1) (West Supp. 2001) provide that in 
the case of information or evidence that the claimant is 
notified under subsection (a) is to be provided by the 
claimant, if such information or evidence is not received by 
the Secretary within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  See 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), (e)).  

The provisions of 38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001) 
generally provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  The Secretary is not 
required to provide assistance to a claimant under this 
section if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).  Similar 
regulations are implemented at 66 Fed. Reg. 45,620, 45,630-31 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c), 
(d)).  

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  Thirty-eight 
C.F.R. § 3.159 is revised in its entirety and now includes 
definitions such as what is considered to be competent lay 
and medical evidence and what is considered to be a 
substantially complete application.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)-(3)).  

Nothing in the VCAA is construed as requiring the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108 (West 1991); see 38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

The implementing regulations more specifically address duties 
attendant to the consideration of applications to reopen 
claims:  

The implementing regulations also identify the categories of 
assistance that must be provided to an individual attempting 
to reopen a finally decided claim.  Such categories are 
obtaining existing service medical and other relevant, 
existing records, but the regulations provide that no VA 
examination must be obtained absent receipt of new and 
material evidence.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The portion 
of what is to be codified at 38 C.F.R. § 3.159(c) pertaining 
to new and material claims is effective as to claims filed 
after August 29, 2001, and not effective retroactive to 
November 9, 2000.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).  

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified of the laws and 
regulations governing entitlement to the claimed benefits, 
and has, by information letters, rating actions, the 
statement of the case and supplemental statements of the 
case, been advised of the evidence necessary to substantiate 
his claim throughout the procedural course of the claims 
process.  The veteran and his representative have had an 
opportunity to present argument, evidence, and have a hearing 
subsequent to the enactment of the VCAA.

The veteran has not had an opportunity to make arguments 
referable to the new regulations; however, the regulations 
merely define terms and provide procedures for implementing 
the VCAA.  The regulations do not provide any rights other 
than those provided by the VCAA.  66 Fed. Reg. 45,629.  
Therefore the veteran is not prejudiced as a result of the 
Board deciding this claim without first affording the RO an 
opportunity to consider the claims anew in light of the newly 
published regulations

At the hearing before the undersigned, the veteran testified 
that he had received treatment at the VA Medical Center in 
Jackson Mississippi for his back disability beginning in 
approximately 1973, and that he had also received treatment 
at the Birmingham, Alabama VA Medical Center in the 1970s.  
Records of such treatment are not a part of the claims 
folder.  However, pursuant to previous remands by the Board, 
the RO requested these records.  The Jackson VA Medical 
Center reported that it had no records of treatment prior to 
1980, and the Birmingham VA Medical Center, despite repeated 
requests, was unable to furnish records of any treatment 
prior to 1977.  The repeated efforts to locate the records 
variously reported by the veteran, together with the comments 
from the Jackson, Mississippi VA Medical Center, make it 
reasonably certain that those records do not exist.

The Board notes incidentally, that the veteran was advised 
through the prior Board decisions and through discussions at 
the hearing on appeal that records of treatment prior to 1977 
are not of record.

A remand for adjudication by the RO would thus serve only to 
further delay resolution of the veteran's claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

For claims received prior to August 29, 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998); 38 C.F.R. § 3.156(a) (2000).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance ("on any basis" -- merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet. App. 273, 283-285 (1996).  

This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  Anglin v. West, 203 F.3d 1343, 1346 
(Fed. Cir. 2000) ("nothing in Hodge suggests that the 
understanding of 'newness' as embodied in the first prong of 
the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims: "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet. App. 1, 4 (1998).

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such that, 
although "not every piece of new evidence is 'material' . . . 
we are concerned . . . that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  In order to reopen a 
previously and finally denied claim there must be new and 
material evidence entered into the record since the most 
recent denial on any basis, either on the merits or on an 
attempted reopening.  Evans, at 285.  Therefore, as 
previously explained, the evidence which must be considered 
at this time, in connection with the veteran's claim of 
service connection for a back disorder, is that which has 
been submitted since the Board's previous final decision 
addressing that matter.  


II.  Factual background.

When the claim for service connection for a back disorder was 
denied by the Board in May 1994, the record included: The 
veteran's service medical records; report of a VA 
compensation examination in March 1970; private treatment 
reports dated from May 1980 to December 1986; VA progress 
notes dated from October 1977 to November 1978; a VA hospital 
summary dated in December 1980; VA progress notes dated in 
August 1989; VA outpatient treatment reports dated from 
August 1989 to March 1990; and report of an Agent Orange 
examination dated in March 1990.  

The records reflect that the veteran entered active duty in 
July 1965; an enlistment examination was negative for 
negative for any complaints, findings or diagnosis of a back 
disorder.  The veteran was seen at a dispensary on June 30, 
1966, at which time he indicated that he had problems with 
his back, including a "slipped disc," prior to entrance 
into service.  He reported falling three days ago and 
striking his lower back, causing low back pain.  No pertinent 
diagnosis was reported; medication was prescribed.  
Subsequently, on July 6, 1966, the veteran reported on sick 
call with complaints of recurrent problems with his back.  
Later that day, he was seen at an orthopedic clinic where he 
underwent an examination; x-ray study of the back revealed 
findings of spina bifida occulta.  The impression was low 
back sprain.  On the occasion of his separation examination, 
conducted in June 1969, the veteran reported a history of 
back trouble; however, a physical examination was negative 
for any findings of a back disorder.  

Post service medical records show that the veteran was 
afforded a VA compensation examination in March 1970, which 
was negative for any complaints, findings or diagnosis of a 
back disorder.  

Private medical records dated from 1980 to 1986 reflect that 
the veteran was seen in August 1982 with complaints of having 
left lumbosacral pain of recent onset.  Following a physical 
examination, the impression was possible herniated nucleus 
pulposus.  VA progress notes, dated in August 1989, show that 
the veteran was seen on August 11, 1989 with a longstanding 
history of back problems.  The veteran indicated that he 
developed back pain after a fall in service in "1970's;" he 
stated that he had muscle spasms and disc problems.  He 
reported one week of crampy pain in the lower back and both 
legs; he described the pain as almost constant, worse with 
sitting.  The pertinent diagnosis was degenerative joint 
disease.  The records indicate that the veteran returned on 
August 23, 1989 for results of a CT scan of the lumbosacral 
spine, which was positive for stenosis of the L4-5, herniated 
nucleus pulposus, and arthritic symptoms.  The assessment was 
spinal stenosis.  

The records reflect that the veteran underwent an Agent 
Orange examination in March 1990, at which time he reported 
history of a back injury in 1966.  Examination revealed low 
back pain with radiation down the left leg.  X-ray study 
revealed narrowing of the disc space at the L5-S1 level, with 
hypertrophic and sclerotic changes.  The impression was old 
back injury with degenerative disc disease, L5-S1 and history 
of root irritation.  

Received in March 1991 were VA progress notes dated from 
October 1977 to November 1978.  The records indicate that the 
veteran was referred for an x-ray study of the back in 
October 1977, with complaints of low back pain with radicular 
component in the right leg; no significant abnormalities were 
noted.  The veteran was next seen in March 1978 with 
complaints of radicular pain down the right leg; an 
Electromyogram was reported to be normal.  Subsequently, the 
veteran was seen in November 1978 with complaints of a one 
year history of pain in the lower back, radiating down the 
right lower extremity to ankle area.  No pertinent diagnosis 
was reported.  Received in December 1991 was a VA hospital 
summary dated in December 1980, which was completely devoid 
of any reference pertaining to a back disorder.  

Additional VA progress notes received in February 1993 showed 
that the veteran was seen in March 1990, with complaints of 
low back pain and radiation of pain in the lower extremities; 
he stated that the pain had been ongoing for years.  A CT 
scan of the back revealed diffuse bulging disc, but no 
herniated nucleus pulposus.  The impression was history of 
left radiculopathy.  Received in May 1993 were duplicate VA 
progress notes dated from October 1977 to November 1978.  

III.  Legal Analysis.

The Board concluded in its 1994 decision that while the new 
evidence showed that the veteran began to experience back 
pain and radicular symptoms indicative of disc disease in 
1977, the evidence failed to provide any medical opinion 
which linked his post service back problem to his military 
service.  

The evidence received since the May 1994 decision essentially 
consists of: VA treatment reports dated from May 1998 to June 
1999; VA treatment reports dated from February 1999 to 
November 1999; veteran's testimony offered at a personal 
hearing held in August 2001; and VA treatment records dated 
from February 1999 to July 2000.  

The Board finds that the evidence added to the record since 
the May 1994 decision directly addresses the issue on appeal.  
In 1994, the Board determined that the additional evidence 
submitted by the veteran was not new and material based upon 
there being no connection with any current back disorder and 
the veteran's period of service.  

Most of the evidence received since that time is not new.  
Newly added treatment records demonstrate that the veteran 
currently has a back disorder, described on MRI of November 
1999 as degenerative disc changes at L5-S1 with apparent 
sequestered disc fragment within the central and left 
paracentral location with resultant impingement of the left 
S1 nerve sleeve.  There was evidence of disc disease at the 
time of the Board's 1994 decision.  

It might be argued that treatment records showing a 1999 
injury to the back with subsequent findings of the disc 
fragment are new.  There was of course no evidence of this 
injury at the time of the 1994 decision.  However, this 
evidence, while arguably new, is not probative of whether a 
current back disability is related to service.  Therefore it 
is not material.

The veteran has testified that he never received any 
treatment for his back prior to entering military service; he 
noted that his back problems began when he slipped in the 
mess hall and hit his back on the edge of a pit while 
stationed at Fort Dix.  The veteran further testified that he 
received treatment for three weeks, and he has experienced 
problems with his back ever since his inservice injury.  
These contentions were also of record at the time of the 
Boards last decision.

The service medical records clearly demonstrate that the 
enlistment examination was negative for any findings of a 
back disorder and that he was treated for back complaints in 
service.  Similarly, these records were a part of the claims 
folder at the time of the Board's earlier decision.  

Since none of the evidence received since the Board's May 
1994 decision is new and material, the claim is not reopened.

ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder; the appeal is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



